Title: From Thomas Jefferson to William Strickland, 12 March 1797
From: Jefferson, Thomas
To: Strickland, William


                    
                        Dear Sir
                        Philadelphia Mar. 12. 97.
                    
                    I have been longer in acknoleging the reciept of your favor of May 28. 96. than I would have been but for the constant expectation of procuring the seeds you desired (one kind of which was to be sent for to Kentuckey). This, the Buffalo clover, is in a packet which accompanies this letter: as also the wild pea which you wished to recieve, and I promised to send you. I have added some seeds of a plant I have never seen, but which we suppose to be a Vetch of some kind. It is known no where but at the antient settlement of Bermuda hundred and Varina. It comes up in the arable lands, produces a most heavy crop, lives thro the winter keeping the cattle and horses which feed on it fat without any other food, and as it was the 2d settlement made in Virginia, I suspect it to have been brought from Europe and to have preserved itself there. But this is mere conjecture. It grows abundantly in Mr. Randolph’s farm at Varina, but he has never seen it in blossom so as to decide satisfactorily what it is. We propose to cultivate it this year in our orchards which suit it best as it grows well among trees and is perennial, and I send you some seeds for experiment also. The oil shrub of which Mr. Bartram spoke to you, grows near the medicinal springs at the foot of the Alleghaney. I have made many attempts to raise it at home both from the seed and plant, but without success. If I can ever succeed to establish the plants in my garden you shall be furnished with them. The seeds you were so kind as to deliver to Mr. Donald for me have never come to hand. Probably they have fallen into the hands of the sea-rovers who infest the ocean, and harrass in their peaceable pursuits those who are less mad and less unjust than themselves. I still retain much anxiety to get the true winter vetch. Mr. Young seems to doubt whether you possess it in England, because he has observed you have none which does  not suffer greatly by the cold. Our winters are more severe than yours, and still more likely to injure that plant, unless it be of the hardiest kind.—The ice-caves you mention are entirely singular, and never before heard of by me. I have enquired after them unsuccessfully as yet: and if you can recollect the name of your informer so as to give me a clue to get hold of, I shall thank you for it whenever you honor me with another letter: for I do not permit myself to believe that our correspondence is to end here. Those whose dispositions and qualifications inspire esteem, must add to their other virtues patience under the burthen even of esteem. Without embarrassing you with a regular correspondence, I must claim the permission of writing to you whenever occasion calls for it, and shall be always made happy by learning from yourself that you enjoy health and happiness in the bosom of healthy and happy friends. The time I had the happiness of possessing you at Monticello, tho short, was yet sufficient to impress that kind of remembrance which never dies.—I came here for a few days only to qualify into an office which will call and keep me here during the winter months, and permit me to pass my summers in my farms. Either there or here I shall be happy always to recieve the friends you may recommend, and render them all the attentions and services I can. Accept, I pray you, assurances of the sincere attachment & respect with which I am Dear Sir Your affectionate & humble servt
                    
                        Th: Jefferson
                    
                